PETITION FOR LEAVE TO RESIGN TO SURRENDER LICENSE TO PRACTICE LAW AND TO HAVE STRICKEN HIS NAME FROM THE ROLL OF ATTORNEYS DISBARMENT ON CONSENT
TO THE HONORABLE SUPREME COURT OF THE STATE OF LOUISIANA THROUGH THE COMMITTEE ON PROFESSIONAL RESPONSIBILITY OF THE LOUISIANA STATE BAR ASSOCIATION
The Petition of Joseph Adair Watters, Respondent herein, appearing herein personally and through his attorney, William Waller Young, Jr., with respect represents.
I.
That Joseph Adair Watters was admitted to practice law in the State of Louisiana on June 5, 1957.
II.
That Joseph Adair Watters was convicted upon his plea of guilty of a felony in the United States District Court for the Eastern District of Louisiana, all as set forth in the true copies of Indictment and Judgment and Commitment Order attached hereto and made a part hereof as if copied in extenso.
III.
That Joseph Adair Watters acknowledges that his said conviction is now final.
*545IV.
That Joseph Adair Watters acknowledges that his conviction was of a serious offense, a felony, and one that indicates that he lacks the moral fitness to practice law.
V.
Joseph Adair Watters herein petitions this Court for leave to resign, to surrender his license to practice law, and to have his name stricken from the rolls of attorneys and thereby be disbarred on his consent.
VI.
Joseph Adair Watters acknowledges and declares that his disbarment on consent is freely and voluntarily submitted; it is not the result of coercion or duress and Joseph Adair Watters is fully aware of the implications of his disbarment on consent.
WHEREFORE, Joseph Adair Watters prays that he be allowed to surrender his license, that same be revoked and cancelled, and further, that his name be stricken from the rolls of attorneys authorized to practice law in the State of Louisiana thus resulting in his disbarment on his own consent.
ORDER
The foregoing Petition, the premises, and the law considered:
IT IS ORDERED, ADJUDGED, AND DECREED
That Joseph Adair Watters be allowed to surrender his license to practice law; that the name of Joseph Adair Watters be stricken from the Rolls of Attorneys thus resulting in the disbarment of Joseph Adair Watters on his consent.
JOE W. SANDERS Chief Justice
FRANK W. SUMMERS Associate Justice
JOHN A. DIXON Associate Justice
PASCAL F. CALOGERO Associate Justice
WALTER F. MARCUS Associate Justice
JAMES L. DENNIS Associate Justice